Title: James Madison to Thomas Jefferson Randolph, 11 August 1830
From: Madison, James
To: Randolph, Thomas Jefferson


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                Aug. 11. 1830
                            
                        
                            
                        I recd yesterday yrs. of the 3d inst. inclosing a letter from Mr. Crozet, which I return. It wd. seem not
                            amiss for your answer, to permit him to make enquiries of his brother, but without authorizing any expectation that might
                            not be fulfilled, I enclose also a letter from Mr. Hervé, in whose favor I find Mr. Cabell has transmitted you a copy of a
                            letter from Chevalie with that of another from C. de la Pena, presenting himself as a Candidate. On the subject of this
                            last, I enclose a letter from Mr. Johnson, communicating a recommendation of him by Mr. Leigh, and promising at the same
                            time to make inquiries concerning to Mr. Hervé. From the aspect given to the qualifications of Mr Hervé, by Mr Cabell and
                            from the manner in which you allude to him I conclude that he will be regarded as the most eligible among those yet
                            brought into view, more especially with the exception of Crozet he alone is a native of the
                            Country, whose language in its spoken as well as written character is of primary importance.
                            How far his existing engagements can be surmounted, or a temporary substitute be admissible, I know not that I can afford
                            you & General Cocke any aid in deciding. I need not repeat that I shall cheerfully acquiesce in your decisions
                            on these as in all other cases whatever they be. very affey yrs 
                        
                            
                                J. M.
                            
                        
                    